Title: To Thomas Jefferson from P.A. Guestier, 14 March 1808
From: Guestier, P.A.
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Baltimore le 14. Mars 1808
                  
                  Il y a environ trois ans, que Monsieur Reibilt, me temoigna, le desir de procurer pour vous, du Bled de turquie ou d’Italie, quelque livres de graines de raves, appelleés raves à huile ou huile Chinoise, et environ Cinquante Livres de graines d’un espece de foin, appellé Sulla. J’écrivis en conséquence, à mes Correspondants en france, et les priai, de me procurer ces objets, depuis l’epoque de ma demande, Je n’ai pu reussir à recevoir ces diverses Semences, que ces Jours passés, Quelles me Sont parvenues par la voye de New York. Javais demandé quelque autre Graines pour moi, ce qui m’a donné occasion d’ouvrir les barrils, pour Voir Si ils contenait les Graines que j’avais demandées, que je n’ai point trouvées, J’ai eu le regret, de m’appercevoir que le pacquet contenant la graine de raves avait été ouvert, et Qu’aulieu de Quelque livres, que j’avais demandé, il n’y en a Qu’apeuprès une Livre, ce qui me fait croire, que dans le trajet de Milan a Bordeaux, il n’en ait été pris; cela vous paraitra ainsi qu’à moi Vraisemblable, lorsque vous Saurés, que les Barrils ont été ouverts dans presque toutes les Douanes ou ils ont passés afin d’etre Visités; Si mes craintes Sont vraies J’aurai à regretter, outre le tems considerable que J’ai été a recevoir ces objets, de ne pas avoir rempli le but que je m’etais proposé, d’avoir une assés grande Quantité de graines de ces raves, pour vous mettre à même d’essuyer les divers endroits des Etats Unis, ou vous croiriés quelle pourroient le mieux prosperer.
                  Veuillés avoir la bonté, de me faire Savoir, ou vous desirés que j’envoye ces barrils, soit à la ville de Washington, ou quelque autre part de la virginie, qui vous conviendra le mieux; en attendant vos ordres à cet egard, agrées l’hommage du plus profond respect avec lequel J’ai l’honneur d’être de votre Excellence le très humble & très obeissant Serviteur
                  
                     P. A. Guestier 
                     
                  
               